DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS AND METHODS FOR SWITCHING BETWEEN TWO BANDWIDTH PARTS.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 22-25, 27-30, 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106572506(A) to Liu et al. (“Liu”) [provided by Applicant, note that Examiner is citing from English language equivalent U.S. Publication No. 2018/234896 A1].
As to claims 17-20, see similar rejection to claims 27-30, respectively.
As to claims 22-25, see similar rejection to claims 32-35, respectively.
As to claim 27, Liu discloses an apparatus (fig. 14), comprising: at least one processor and a memory, wherein the at least one processor is configured to execute program instructions from the memory (fig. 14, para. 0275, 0281, storage provides operation instruction and data for processor) to perform: sending configuration information of at least two bandwidth parts (BPs) to a terminal, the at least two BPs comprising a first BP and a second BP (para. 0142-0143, SIB transmitted from network device to UE including configuration of each subband); and sending a BP adjustment instruction to the terminal, wherein the BP adjustment instruction carries an identifier of the second BP, the BP adjustment instruction instructs the terminal to switch from the first BP to the second BP at a timeslot of the second BP (paras. 0147-0150, network device sends identification information of target subband to UE to switch to; para.0144, TTI of a subband being used is determined from SIB of network device (i.e. the target subband has a known TTI for operation)), wherein the first BP is a currently working BP of the terminal, and wherein the second BP is a target BP (para. 0139, switching between subbands, to a target subband).



As to claim 29, Liu further discloses the apparatus according to claim 27, wherein the sending the configuration information comprises: sending RRC signaling to the terminal, wherein the RRC signaling carries a second parameter set of each BP of the at least two BPs configured based on the terminal (paras. 0143-0144, configuration information of each subband determined from SIB, para. 0145, after SIB received, executing RRC connection process (i.e. SIB is RRC signaling)), and wherein the second parameter set of the each BP configured based on the terminal comprises at least one of: a frequency domain width and a position indication parameter of the each BP, or a frequency domain width (paras. 0143-0144, subcarrier space of each subband 

As to claim 30, Liu further discloses the apparatus according to claim 29, wherein the sending the configuration information further comprises: broadcasting subband configuration information by using system information block (SIB) information  (paras. 0142-0144, configuration information of each subband determined from periodically broadcasted SIB), wherein the subband configuration information comprises at least one of: a frequency domain width and a position indication parameter of each subband (paras. 0143-0144, subcarrier space, TTI of each subband determined from SIB), or a subcarrier spacing corresponding to each subband (paras. 0143-0144, subcarrier space of each subband determined from SIB), and wherein the subband configuration information indicates a subcarrier spacing corresponding to the second parameter set of the each BP configured based on the terminal (paras. 0143-0144, subcarrier space of each subband determined from SIB).



As to claim 32, Kim discloses an apparatus (fig. 15, para. 0295, user equipment), comprising: at least one processor and a memory, wherein the at least one processor is configured to execute program instructions from the memory (fig. 15, para. 0297, the storage 620 may be configured to store a software program and a module, and the processor 680 executes various functional applications of the user equipment and 

As to claim 33, Kim further discloses the apparatus according to claim 32, wherein the receiving the configuration information comprises: receiving Radio Resource Control (RRC) signaling from the base station, wherein the RRC signaling carries a first parameter set of each BP of the at least two BPs configured based on the apparatus  (paras. 0143-0144, configuration information of each subband determined from SIB, para. 0145, after SIB received, executing RRC connection process (i.e. SIB is 

As to claim 34, Kim further discloses the apparatus according to claim 32, wherein the receiving the configuration information comprises: receiving RRC signaling from the base station, wherein the RRC signaling carries a second parameter set of each BP of the at least two BPs configured based on the apparatus  (paras. 0143-0144, configuration information of each subband determined from SIB, para. 0145, after SIB received, executing RRC connection process (i.e. SIB is RRC signaling)), and wherein the second parameter set of the each BP configured based on the apparatus comprises at least one of: a frequency domain width and a position indication parameter of the each BP, or a frequency domain width (paras. 0143-0144, subcarrier space of each subband determined from SIB) and a position indication parameter of a CORESET corresponding to the each BP.

As to claim 35, Kim further discloses the apparatus according to claim 34, wherein the receiving the configuration information further comprises: receiving subband configuration information by using system information block (SIB) information from the base station   (paras. 0142-0144, configuration information of each subband .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 26, 31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106572506(A) to Liu et al. (“Liu”) [provided by Applicant, note that Examiner is citing from English language equivalent U.S. Publication No. 2018/234896 A1] in view of U.S. Publication No. 2017/0257238 A1 to QIAN et al. (“Qian”).
As to claim 21, see similar rejection to claim 31.
	As to claim 26, see similar rejection to claim 36.
As to claim 31, Kim does not expressly disclose apparatus according to claim 27, the sending the BP adjustment instruction comprises: sending downlink control information (DCI) or a Media Access Control control element (MAC CE) to the terminal, 
Qian discloses the base station only informs the UE of the change in the sub-band bandwidth and sub-carrier spacing, the UE acquires length or a ratio of length of a cyclic prefix to a cyclic postfix corresponding to the sub-band bandwidth and sub-carrier spacing from the broadcast channel, system information or downlink control channel, and performs the receipt and transmission of data after adjusting the length of the cyclic prefix and the cyclic postfix (para. 0226).

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the change in sub-band bandwidth and sub-carrier spacing of Qian into the invention of Kim. The suggestion/motivation would have been to have a filtering-based transmitter and receiver (Qian, para. 0002).  Including the change in sub-band bandwidth and sub-carrier of Qian into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qian.


As to claim 36, Kim does not expressly disclose the apparatus according to claim 32, wherein the receiving the BP adjustment instruction comprises: receiving, downlink control information (DCI) or a Media Access Control control element (MAC CE) from the base station, wherein the DCI carries the BP adjustment instruction, or wherein the MAC CE carries the BP adjustment instruction.
change in the sub-band bandwidth and sub-carrier spacing, the UE acquires length or a ratio of length of a cyclic prefix to a cyclic postfix corresponding to the sub-band bandwidth and sub-carrier spacing from the broadcast channel, system information or downlink control channel, and performs the receipt and transmission of data after adjusting the length of the cyclic prefix and the cyclic postfix (para. 0226).

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the change in sub-band bandwidth and sub-carrier spacing of Qian into the invention of Kim. The suggestion/motivation would have been to have a filtering-based transmitter and receiver (Qian, para. 0002).  Including the change in sub-band bandwidth and sub-carrier of Qian into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qian.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180337752 A1 discloses the base station may designate one of the subbands, maps it with DCI for low-cost terminal and transmits, and dynamically indicate the subband mapped with the data for low-cost terminal by including a subband indicator 2616 in the DCI (para. 0383), and switching some control information of 
US 20180146439 A1 discloses bandwidth adjusting command and a timer (fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463